Exhibit 10.5
SECOND AMENDMENT TO
REVOLVING CREDIT AGREEMENT AND LIMITED WAIVER
     THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND LIMITED WAIVER
dated as of February 13, 2009 (this “Amendment”), by and among PRIVATEBANCORP,
INC. a Delaware corporation (the “Borrower”), each of the financial institutions
party hereto as “Lenders” and SUNTRUST BANK, in its capacity as Administrative
Agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to that certain Revolving Credit Agreement dated as of September 26, 2008, as
amended by that certain First Amendment to Revolving Credit Agreement dated as
of December 5, 2008 (as so amended, and as may be further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, for the Fiscal Quarter ending December 31, 2008, (a) the
Borrower’s Allowance for Loan and Lease Losses was less than 75% of its
Nonperforming Assets in violation of Section 6.1 of the Credit Agreement (the
“Loan Loss Reserve Coverage Default”), (b) the Borrower’s Nonperforming Assets
was greater than 1.75% of the sum of (i) Total Loans plus (ii) Other Real Estate
Owned in violation of Section 6.3 of the Credit Agreement (the “OREO Default”)
and (c) The Borrower’s Double Leverage Ratio was greater than 1.50 to 1.00 in
violation of Section 6.4 of the Credit Agreement (together with the Loan Loss
Reserve Coverage Default and the OREO Default, the “Specified Defaults”); and
     WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders waive the Specified Defaults and amend certain provisions of the Credit
Agreement on the terms and conditions hereof.
     NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Lenders, the Administrative Agent and
the Borrower hereby agree as follows:
     1. Defined Terms. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
     2. Specific Amendments.
     (a) The Credit Agreement is amended by deleting Section 2.7(a)(ii) in its
entirety and substituting in lieu thereof the following:
     “(ii) on each Eurodollar Loan, at LIBOR for the applicable Interest Period
in effect for such Eurodollar Loan, plus 2.00% per annum.”

 



--------------------------------------------------------------------------------



 



     (b) The Credit Agreement is further amended by deleting the first sentence
of Section 2.8 in its entirety and substituting in lieu thereof the following:
“The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee, which shall accrue at 0.50% per annum on the daily amount
of the Revolving Commitment (whether used or unused) of such Lender during the
Availability Period; provided, that if such Lender continues to have any
Revolving Loans after the Commitment Termination Date, then the facility fee
shall continue to accrue on the daily amount of such Revolving Loans from and
after the Commitment Termination Date to the date that all of such Lender’s
Revolving Loans have been paid in full.”
     (c) The Credit Agreement is further amended by deleting Section 5.1(i) in
its entirety and substituting in lieu thereof the following:
     “(i) promptly after delivery thereof by the Borrower or any Subsidiary, all
reports, certificates and other data required pursuant to the FDIC Guarantee
Program.”
     (d) The Credit Agreement is further amended by deleting Section 6.1 in its
entirety and substituting in lieu thereof the following:
     “Section 6.1. Loan Loss Reserve Coverage. The Borrower on a consolidated
basis will not permit at the end of each Fiscal Quarter its Allowance for Loan
and Lease Losses to be less than 60% of its Nonperforming Assets.”
     (e) The Credit Agreement is further amended by deleting Section 6.3 in its
entirety and substituting in lieu thereof the following:
     “Section 6.3. Ratio of Nonperforming Assets to Total Loans and OREO. The
Borrower on a consolidated basis will not permit at the end of each Fiscal
Quarter Nonperforming Assets to be greater than 2.50% of the sum of Total Loans
(excluding loans held for sale and determined by reference to the Borrower’s
Form 10-Q or 10-K) and Other Real Estate Owned.”
     (f) The Credit Agreement is further amended by deleting Section 7.1(j) in
its entirety and substituting in lieu thereof the following:
     “(j) unsecured Indebtedness of a Financial Institution Subsidiary in an
aggregate amount outstanding at any time not to exceed, taken together with all
other unsecured Indebtedness of other Financial Institution Subsidiaries
permitted pursuant to this clause (j), the lesser of (i) $200,000,000 and
(ii) the aggregate amount of the debt guarantee limit pursuant to 12 C.F.R.
Section 370.3(b) of each Financial Institution Subsidiary that is participating
in the FDIC Guarantee Program, so long as, in each case: (v) such Indebtedness
qualifies as “FDIC-guaranteed debt” pursuant

-2-



--------------------------------------------------------------------------------



 



to 12 C.F.R. Section 370.2(i), (w) such Indebtedness has not otherwise been
disqualified pursuant to 12 C.F.R. Section 370.2(i), (x) such Indebtedness has
been guaranteed by the FDIC pursuant to the FDIC Guarantee Program, (y) the
maturity date of such Indebtedness does not extend beyond June 30, 2012, as such
date may be extended by the FDIC pursuant to the FDIC Guarantee Program or
otherwise and (z) the FDIC has not terminated such Financial Institution
Subsidiary’s participation in the FDIC Guarantee Program under 12 C.F.R.
Section 370.3(e)(3).”
     (g) The Credit Agreement is further amended by deleting Section 7.9 in its
entirety and substituting in lieu thereof the following:
     “Section 7.9. FDIC Guarantee Program Participation. So long as any
Financial Institution Subsidiary has Indebtedness outstanding under
Section 7.1(j), no such Financial Institution Subsidiary shall opt out of the
FDIC Guarantee Program.”
     For the avoidance of doubt, the increase in (i) the interest rate
contemplated by clause (a) of this Section 2 and (ii) the facility fee
contemplated by clause (b) of this Section 2 shall be effective on the date upon
which this Amendment becomes effective pursuant to its terms.
     3. Limited Waiver. Subject to the satisfaction of the conditions in
Section 4 hereof, the Lenders party hereto hereby waive the Events of Default
under the Credit Agreement arising solely by virtue of the Specified Defaults
for the Fiscal Quarter ending December 31, 2008. The Borrower acknowledges and
agrees that the limited waiver contained in the foregoing sentence shall not be
deemed to be or constitute a consent to any future action or inaction on the
part of the Borrower, shall not waive or amend (or be deemed to be or constitute
a waiver of or amendment to) any other covenant, term or provision in the Credit
Agreement or any other Loan Document, and shall not hinder, restrict or
otherwise modify the rights and remedies of the Lenders and the Administrative
Agent following the occurrence of any Default or Event of Default (other than
the Specified Defaults) under the Credit Agreement or any other Loan Document.
     4. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment is subject to the truth and accuracy of the representations set forth
in Sections 5 and 6 below and receipt by the Administrative Agent of the
following, each of which shall be in form and substance satisfactory to
Administrative Agent:
     (a) This Amendment, duly executed and delivered by the Borrower, the
Required Lenders and the Administrative Agent; and
     (b) Evidence that an amendment fee in the amount of 0.25% of each Lender’s
Revolving Commitment has been paid to the Administrative Agent for distribution
to the Lenders;
     5. Representations of the Borrower. The Borrower represents and warrants to
the Administrative Agent and the Lenders that:
     (a) Power and Authority. The Borrower has the power and authority to
execute, deliver

-3-



--------------------------------------------------------------------------------



 



and perform the terms and provisions of this Amendment, and has taken all
necessary corporate, and if required, stockholder, action to duly authorize the
execution, delivery and performance by it of this Amendment. Each of this
Amendment and the Credit Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligations of the Borrower enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles.
     (b) No Violation. The execution, delivery and performance by the Borrower
of this Amendment, and compliance by the Borrower with the terms and provisions
of the Credit Agreement, as amended by this Amendment: (i) will not contravene
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority binding upon the
Borrower, (ii) will not conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of the Borrower or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other agreement, contract or
instrument, to which the Borrower or any of its Subsidiaries is a party or by
which they or any of their property or assets is bound or to which they may be
subject or (iii) will not violate any provision of the certificate of
incorporation or bylaws of the Borrower.
     (c) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
date of the effectiveness of this Amendment and which remain in full force and
effect on such date), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution, delivery and
performance of this Amendment by the Borrower or (ii) the legality, validity,
binding effect or enforceability of the Credit Agreement, as amended by this
Amendment, against the Borrower.
     (d) No Default. No Default or Event of Default now exists (other than the
Specified Defaults and any Events of Default arising solely by virtue thereof)
or will exist immediately after giving effect to this Amendment.
     (e) Eligible Entity. Each Financial Institution Subsidiary that is or will
participate in the FDIC Guarantee Program is an “eligible entity,” as such term
is defined in 12 C.F.R. Section 370.2(a).
     6. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by it to the Administrative
Agent and the Lenders in the Credit Agreement and the other Loan Documents to
which it is a party on and as of the date hereof (and after giving effect to
this Amendment) with the same force and effect as if such representations and
warranties were set forth in this Amendment in full (except to the extent that
such representations and warranties relate expressly to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).
     7. No Further Amendments; Ratification of Liability. Except as expressly
amended

-4-



--------------------------------------------------------------------------------



 



and waived hereby, the Credit Agreement and each of the other Loan Documents
shall remain in full force and effect in accordance with their respective terms,
and the Lenders and the Administrative Agent hereby reserve the right to require
strict compliance with the terms and conditions of the Credit Agreement and the
other Loan Documents in the future. The Borrower hereby ratifies, confirms and
reaffirms its liabilities, payment and performance obligations (contingent or
otherwise) and its agreements under the Credit Agreement and the other Loan
Documents, all as amended by this Amendment, and the liens and security
interests granted, created and perfected thereby. The Lenders’ agreement to the
terms of this Amendment shall not be deemed to establish or create a custom or
course of dealing between the Borrower or the Lenders, or among any of them.
This Amendment shall be deemed to be a “Loan Document” for all purposes under
the Credit Agreement.
     8. Other Provisions.
     (a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all counterparts,
taken together, shall constitute but one and the same document.
     (b) The Borrower agrees to reimburse the Administrative Agent on demand for
all reasonable costs and expenses (including, without limitation, attorneys’
fees) incurred by it in connection with this Amendment, the other documents
referred to herein and therein, the transactions contemplated hereby and
thereby.
     (c) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
     (d) THIS AMENDMENT CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS
DISCUSSIONS, CORRESPONDENCE, AGREEMENTS AND OTHER UNDERSTANDINGS, WHETHER ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
     (e) In consideration of the amendments and waivers contained herein, the
Borrower hereby waives and releases each of the Lenders and the Administrative
Agent from any and all claims and defenses, whether known or unknown, with
respect to the Credit Agreement and the other Loan Documents and the
transactions contemplated thereby.
     (f) THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDMENT SOLELY TO AMEND
TERMS OF THE CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AMENDMENT NOR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

-5-



--------------------------------------------------------------------------------



 



[Signature Pages Follow]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent
have caused this Second Amendment to Revolving Credit Agreement and Limited
Waiver to be duly executed by their respective duly authorized officers and
representatives as of the day and year first above written.

            PRIVATEBANCORP, INC.
      By:   /s/ C. Brant Ahrens         Name:   C. Brant Ahrens        Title:  
Managing Director     

            SUNTRUST BANK, in its capacities as a Lender and
     as Administrative Agent
      By:   /s/ K. Scott Bazemore         Name:   K. Scott Bazemore       
Title:   Vice President     

[Signatures Continue on Following Pages]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A. as a Lender
      By:   /s/ Jeffrey D. Bachler         Name:   Jeffery D. Bachler       
Title:   Vice President     

[Signatures Continue on Following Page]
[Signature Page to Second Amendment to
Revolving Credit Agreement and Limited Waiver with PrivateBancorp, Inc.]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as successor in interest to LaSalle Bank
National Association, as a Lender
      By:   /s/ Maryanne Fitzmaurice         Name:   Maryanne Fitzmaurice       
Title:   Senior Vice President     

[Signature Page to Second Amendment to
Revolving Credit Agreement with PrivateBancorp, Inc.]

 